PER CURIAM:
The Commonwealth contends that the lower court erred in granting appellee’s petition for a writ of habeas corpus in these extradition proceedings. We cannot reach the merits of its contention, however, because the lower court has not prepared an opinion in support of its order. Upon receiving a notice of appeal from an order he has entered, a trial judge must generally file an opinion stating the reasons for his order “if the reasons do not already appear of record.” Pa.R.A.P. 1925(a). See also Mims v. City of Philadelphia, 267 Pa. Superior Ct. 129, 406 A.2d 552 (1979); Dresner v. Povlow, 267 Pa.Superior Ct. 89, 406 A.2d 350 (1979). In its order, the lower court stated “that the Commonwealth failed to meet its burden of proving all the essential requirements necessary prior to the entry of an *612Order of Extradition . ... ” Because it gave not even the slightest suggestion as to how the Commonwealth’s proof was lacking, we cannot view that order as substantially complying with rule 1925(a). See Nigrelli v. Cody, 281 Pa.Superior Ct. 156, 161, 421 A.2d 1195, 1198 (1980). “Only by this remand can the issues be properly framed after consideration and explanation by the court below.” Dresner v. Povlow, supra, 267 Pa.Super. at 90, 406 A.2d at 351. Accordingly, we must remand to the court below for preparation of an opinion in support of its order. Upon completion, the record shall be returned to this Court, where argument will be rescheduled and new briefs submitted by the parties. Mims v. City of Philadelphia, supra, 267 Pa.Super. at 131, 406 A.2d at 553.
So ordered.